In the
United States Court of Appeals
                For the Seventh Circuit
                          ____________

Nos. 02-1320 & 02-1523
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                 v.

STANLEY STARKS and LATRAY MCMURTRY,
                                     Defendants-Appellants.
                          ____________
            Appeals from the United States District Court
                for the Eastern District of Wisconsin.
            No. 01 CR 149—Charles N. Clevert, Judge.
                          ____________
        SUBMITTED AND ARGUED SEPTEMBER 4, 2002Œ—
                DECIDED NOVEMBER 4, 2002
                      ____________

  Before FLAUM, Chief Judge, and CUDAHY, and KANNE,
Circuit Judges.
  KANNE, Circuit Judge. Stanley Starks and Latray
McMurtry were indicted by a federal grand jury on (1)
possession with intent to distribute more than 50 grams
of cocaine base and (2) possession with intent to distrib-
ute cocaine in violation of 21 U.S.C. § 841(a)(1). Starks
pleaded guilty to the cocaine-base charge. McMurtry, how-
ever, went to trial, where he was found guilty on both
counts. McMurtry appeals his conviction claiming there
was insufficient evidence for the jury to conclude that


Œ
    Case No. 02-1320 was submitted without oral argument.
2                                 Nos. 02-1320 & 02-1523

he possessed the drugs. Both Starks and McMurtry ap-
peal the district court’s two-level sentence enhancement
under the U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
for possessing a firearm during the commission of a drug-
related offense. Because the evidence was sufficient to
establish that McMurtry was in possession of the drugs
and that weapons were present and connected to the
underlying offense, we affirm both McMurtry’s conviction
and the defendants’ sentences.


                      I. HISTORY
  For at least forty-five minutes on July 17, 2001, DEA
agents Carol Mascari and Janene Spitaletto conducted
surveillance before executing a search warrant at a sus-
pected crack house at 3724 North 27th Street in Milwau-
kee, Wisconsin. In the course of their surveillance, agents
Mascari and Spitaletto saw no one enter or leave the
house. They did, however, watch as one woman came to
the front door and waited a few seconds before she turned
and left.
  Additional DEA agents arrived on the scene in order
to execute the no-knock warrant. With two hits of a con-
crete-reinforced steel battering ram, the agents broke
down the front door, announced their presence, and gained
entry to the house.
  Once inside, DEA agent James Krueger saw McMurtry
getting up from the living-room couch, and Starks stand-
ing at a dining-room table littered with drugs and drug
paraphernalia. Seeing the agents, both defendants broke
and ran through the dining room to the back of the
house. Agent Krueger pursued them and found the de-
fendants hiding in a back-bedroom closet. On that closet’s
top shelf, agents later discovered a single shoebox con-
taining a loaded semi-automatic handgun. Scattered about
the floor of the bedroom was approximately $200 to $300
in small bills.
Nos. 02-1320 & 02-1523                                       3

  After subduing the defendants, agents conducted a search
of the entire house, which revealed more drugs and guns.
Underneath the couch where McMurtry had been sitting,
agents recovered a loaded revolver and a cellular phone.
Within arm’s reach of the couch on a television stand,
agents recovered seventeen additional rounds of ammuni-
tion and another cellular phone. And about eight feet
from the couch, between it and the dining-room table
where Starks had been standing, was a paper plate full
of “wet” crack cocaine sitting on a chair, drying with the
aid of a box fan. On or near the dining-room table, agents
recovered powder cocaine, more crack cocaine, and drug-
manufacturing materials including a gram scale, a razor
blade, knotted sandwich bags, and gem packs.1 From the
drawer of a nearby dining-room cabinet, agents removed
another loaded handgun and a box of ammunition. In the
kitchen, agents found another gram scale, a couple of
hot plates, a glass beaker, and a box of baking soda. All
told, agents recovered three loaded handguns, 116 grams
of crack cocaine, 210 grams of powder cocaine, and the
assorted drug-manufacturing paraphernalia from the
house.
  Apart from the drugs, guns, and paraphernalia, agents
found little else. They found no bedroom furniture, no
food in the kitchen, and no clothes in the closets. The
kitchen door was fortified with a 2x4 and its window
rigged with a sliding cardboard peephole device so that
the occupants could see who was at the door without
being identified themselves. The only personal effects
recovered from the house were Starks’s driver’s license,
which was found next to a pile of crack cocaine on the
dining-room table, and a cardboard box containing a pair
of Wisconsin license plates registered to McMurtry.


1
  Gem packs are small plastic bags originally designed to pack-
age small amounts of gems but are commonly employed by drug
dealers to package small amounts of drugs.
4                                  Nos. 02-1320 & 02-1523

   At McMurtry’s trial, DEA agents testified that the
drugs, guns, and paraphernalia coupled with the house’s
condition at the time of the search indicated that there
was an active narcotics-manufacturing operation in prog-
ress at 3724 North 27th Street. Agent Mascari testified
that the beaker, hot plate, and baking soda found in the
kitchen were being used to “cook up” the cocaine powder in
order to make crack cocaine. The plate of “wet” crack
cocaine sitting on a chair was being dried by the nearby
box fan so that it could later be weighed, divided, and
bagged for sale. She testified that the gram scales were
being used to weigh out tenth-of-a-gram packages of crack
cocaine, which were to be packaged for sale in the gem
packs for about ten to twenty dollars each. Agents testified
that the fortified back door and the placement of weap-
ons throughout the house were a common feature of
drug houses, and in this case were meant to protect the
house—and, more specifically, the approximately $15,000
to $20,000 worth of drugs present there—from robbery.
In short, the uncontested testimony given at trial estab-
lished that this was a crack house with an active nar-
cotics manufacturing operation in progress at the time of
search.
   On cross-examination, however, the DEA agents ad-
mitted that no one saw McMurtry cooking up, cutting, or
packaging crack cocaine. They admitted that McMurtry’s
fingerprints were not recovered from any of the items
found in the house. And although they estimated that
the drugs found on the premises were worth as much
as $20,000, they admitted McMurtry when searched
had only two dollars in his pockets. The government, more-
over, introduced no evidence McMurtry occupied, leased,
or owned the property. In fact, the search warrant iden-
tified only “Romel LNU” (Last Name Unknown) as the
occupant of the premises—there was some testimony that
the Romel alias referred to Starks.
Nos. 02-1320 & 02-1523                                   5

  Citing these evidentiary issues, McMurtry argued that
the government had failed in its burden of proof and, thus,
put on no affirmative defense. At the conclusion of the
evidence, the district-court judge announced that he was
inclined to rule that the evidence was insufficient to go
to the jury on the element of possession, but after taking
briefs and hearing from both parties the following morn-
ing, he ruled otherwise and submitted the case to the
jury, who returned guilty verdicts on both counts. At sen-
tencing, McMurtry received concurrent 210-month sen-
tences. He raised no objections at his sentencing hearing.
  McMurtry appeals his conviction arguing that the gov-
ernment’s proof merely established his presence at the
house and was insufficient for the jury to conclude be-
yond a reasonable doubt that he possessed any of the
drugs recovered there. For much the same reason, he
also appeals his two-level enhancement under U.S.S.G.
§ 2D1.1(b)(1) for possession of weapons during a drug-
related offense.
  Starks, meanwhile, pleaded guilty at the outset to one
count of possession with intent to distribute fifty grams
of cocaine base. At sentencing, however, he objected to
his being assessed a two-level increase under § 2D1.1(b)(1)
of the sentencing guidelines for possession of a firearm
or other dangerous weapon. The district court disagreed,
finding that Starks failed to show that it was clearly
improbable that the guns were connected with the of-
fense. Since the government’s proof that the defendants
constructively possessed weapons remained unrebutted,
the court applied the enhancement and imposed a 135-
month sentence. Starks retained his right to appeal, and
does so here, arguing that the district court clearly erred
in applying the two-level enhancement.
  The defendants’ cases were consolidated on appeal. We
address first McMurtry’s sufficiency-of-evidence challenge
6                                   Nos. 02-1320 & 02-1523

before turning to analyze both of the defendants’ sentence
enhancements.


                       II. ANALYSIS
    A. Sufficiency of Evidence
  We review sufficiency-of-evidence questions “in the light
most favorable to the government and ask whether any
rational trier of fact could find the essential elements of
the crime beyond a reasonable doubt.” United States v.
Richardson, 208 F.3d 626, 631 (7th Cir.) (quotations omit-
ted), cert. denied, 531 U.S. 910 (2000); United States v.
Griffin, 150 F.3d 778, 784 (7th Cir. 1998). Restated, we will
overturn a guilty verdict only when the record contains
no evidence, regardless of how it is weighed, upon which
a rational trier of fact could find guilt beyond a reason-
able doubt. Griffin, 150 F.3d at 784. We do not weigh the
evidence or reassess the credibility of the witnesses. Id. at
784-85. And popular misconceptions aside, circumstantial
evidence is no less probative of guilt than direct evidence.
Indeed, “in some cases [circumstantial evidence] is even
more reliable.” Id. at 785 (quoting United States v. Ranum,
96 F.3d 1020, 1026 (7th Cir. 1996)). Moreover, the trier of
fact is entitled to employ common sense in making reason-
able inferences from circumstantial evidence. Id. at 785.
As such, “the government’s proof need not exclude every
reasonable hypothesis of innocence so long as the total
evidence permits a conclusion of guilt beyond a reasonable
doubt; the trier of fact is free to choose among various
reasonable constructions of the evidence.” United States v.
Harris, 271 F.3d 690, 703-04 (7th Cir. 2001) (quotation
omitted). In asking us to overturn the jury’s verdict, Mc-
Murtry acknowledges he bears a heavy burden.
  To sustain a conviction under 21 U.S.C. § 841(a)(1) the
government must show that the defendant (1) knowingly
Nos. 02-1320 & 02-1523                                      7

or intentionally possessed cocaine (2) with the intent to
distribute it (3) while knowing it was a controlled sub-
stance. United States v. Windom, 19 F.3d 1190, 1199 (7th
Cir. 1994). Here, the only element in dispute is whether
McMurtry “knowingly or intentionally possessed” the co-
caine and cocaine base.
  A defendant need not be caught red-handed in order to
satisfy the possession element. United States v. Martinez,
937 F.2d 299, 305 (7th Cir. 1991). Rather, the govern-
ment may prove constructive possession if it can show
that the defendant exercised ownership, dominion, author-
ity, or control over the illicit material. Richardson, 208
F.3d at 632; United States v. Garrett, 903 F.2d 1105, 1112
(7th Cir. 1990). “When the crime involves an intent to
distribute or dispense drugs, this court has found that
an accused only has control of narcotics when he has the
authority—not legal authority, but the ‘recognized author-
ity in his criminal milieu’—to possess and determine the
disposition of them.” Windom, 19 F.3d at 1200 (citations
omitted) (quoting United States v. Manzella, 791 F.2d
1263, 1266 (7th Cir. 1986)); see also United States v. Staten,
581 F.2d 878, 883 (D.C. Cir. 1978) (“[T]he critical inquiry
for judges is whether the factfinder can reasonably con-
clude from the proof that the accused likely had some
appreciable ability to guide the destiny of the drug.”).
Constructive possession need not be exclusive, and can
be shared with others. United States v. DiNovo, 523 F.2d
197, 201 (7th Cir. 1975) (quoting United States v. Davis, 461
F.2d 1026, 1035 (3d Cir. 1972)).
  When employing the constructive-possession doctrine,
however, courts must be mindful not to sweep within
the doctrine’s purview the innocent bystander who is
merely present while others engage in illegal drug activ-
ity. To avoid a tendency towards guilt by association, courts
must attempt to distinguish the true possessor from
the ordinary bystander. Windom, 19 F.3d at 1200. Conse-
8                                   Nos. 02-1320 & 02-1523

quently, we have held that “mere proximity to the drug,
mere presence on the property where it is located, or mere
association, without more, with the person who does con-
trol the drug or the property on which it is found, is insuf-
ficient to support a finding of possession.” DiNovo, 523 F.2d
at 201 (quotation omitted).
  McMurtry argues that the government failed to intro-
duce any evidence that he possessed cocaine or cocaine
base. All that the evidence establishes, he claims, was that
he happened to be present at the house during the drug
raid. He points out that the government did not prove
either that he had any possessory interest in the premises
or that he was in actual possession of the drugs at any
time during the raid. Although the facts here present a
close case, ultimately we disagree.
  We begin our analysis by examining the context of
McMurtry’s presence. It is undisputed that McMurtry was
present for at least forty-five minutes in a house where
evidence of a significant crack-cocaine manufacturing
operation was conspicuously strewn about. As much as
$20,000 worth of cocaine and cocaine base—and the ma-
terials necessary to manufacture and process cocaine
base—were sitting out on tables and chairs in plain view.
There was evidence that at least some of this crack co-
caine had been recently manufactured: agents discovered
a pile of still “wet” crack cocaine drying out with the aid
of the box fan when they entered the apartment. In
short, McMurtry neither argues, nor could there be any
credible claim that he was unaware of the fact that crim-
inal conduct was occurring at the house.
  And it would have been reasonable for the jury to infer
that this crack-manufacturing operation was the only
conduct occurring there. There were no beds; there was
no food in the kitchen; there were no clothes in the clos-
ets. The back door was fortified with a 2x4 to prevent entry
Nos. 02-1320 & 02-1523                                   9

and was equipped with a makeshift peephole device. The
front door appeared to have been fortified as well, since
it took two blows of a battering ram to break it down.
Three loaded handguns were found in strategic locations
throughout the house. See United States v. Alvarez, 860
F.2d 801, 829 (7th Cir. 1988) (“Experience on the trial
and appellate benches has taught that substantial deal-
ers in narcotics keep firearms on their premises as tools
of the trade almost to the same extent as they keep
scales, glassine bags, cutting equipment and other nar-
cotics equipment.”). To sum up, this was a crack house.
  Agent Mascari testified that based upon her experience
it was uncommon for drug dealers to entertain social
callers at crack houses. In her opinion, entertaining would
increase the drug dealer’s risk of being robbed. As such,
presence was a privilege reserved only for those who were
participating in illegal drug activity. Indeed, the record
indicates that while McMurtry gained access to and re-
mained in a fortified location replete with evidence of
criminal drug activity, others were not invited. At least
one woman during the course of the agents’ surveillance
came to the front door of the house but did not gain
access, even though she apparently knew that one “Romel”
was known to occupy the premises. Other courts have
found the mere-presence doctrine inapplicable in similar
situations where defendants were granted access to and
remained for extended periods of time in the presence of
conspicuous criminal conduct:
   In these circumstances we cannot accept the hypoth-
   esis that participants in a distribution scheme would
   permit a noncontributing interloper to remain for
   an extended period of time in a small apartment
   while . . . conspicuous criminal conduct continued
   unabated. Such is not normally the conduct that
   one would expect of conspirators engaged in conduct
   which by its nature is kept secret from outsiders.
10                                   Nos. 02-1320 & 02-1523

     Neither juries nor judges are required to divorce them-
     selves of common sense, but rather should apply to
     facts which they find proven such reasonable infer-
     ences as are justified in light of their experience as
     to the natural inclinations of human beings. As we
     frequently recognize, the factfinder may infer . . . that
     it runs counter to human experience to suppose
     that criminal conspirators would welcome innocent
     nonparticipants as witnesses to their crimes.
United States v. Batista-Polanco, 927 F.2d 14, 18 (1st
Cir. 1991) (quotations omitted); Staten, 581 F.2d at 885
(“More critically, his presence in that one-room apartment
reeking with tell-tale indicia of an ongoing drug-distribut-
ing enterprise could rationally have been viewed as a
privilege reserved exclusively for participants.”).
  In Batista-Polanco, the defendant was present for at
least forty-five minutes and more likely as long as two
hours in an apartment where a large-scale heroin-pack-
aging operation was occurring in open view. Upon enter-
ing the apartment, police immediately discovered 1500
heroin-filled packets, an assortment of heroin milling
and packaging paraphernalia, and bulk heroin sitting in
plain view on the kitchen table. About this table, police
noted there were six chairs, and police arrested six in-
dividuals from the apartment. Elsewhere in the apartment,
police recovered an additional 4700 packets of heroin. The
court concluded that, although wholly circumstantial, the
totality of circumstances surrounding the defendant’s
arrest—including, most prominently, the openness and
sheer scale of the criminal activity that occurred for at
least forty-five minutes in his presence—was sufficient
to refute his mere-presence argument. Id. at 18-19.
  But as McMurtry correctly points out in his brief, the
Batista-Polanco court in so finding also relied upon the
reflexive inference that the six chairs at the heroin-strewn
Nos. 02-1320 & 02-1523                                    11

kitchen table were occupied by the six individuals, includ-
ing the defendant, arrested that day in the apartment. Id.
Additionally, the First Circuit was quick to discredit the
defendant’s exculpatory testimony in light of the district
court’s finding that the defendant had lied when he claimed
he was only present at the house for forty-five minutes
since a police surveillant had testified that the defen-
dant must have been there for two hours. Id. Take these
factors away, McMurtry argues, and the court could not
have affirmed the jury’s guilty verdict.
   Indeed, in a similar case distinguishing the constructive-
possession and mere-presence doctrines, the D.C. Circuit
relied not only upon the observation that the defendant’s
presence in a one-room apartment “reeking with tell-tale
indicia of an ongoing drug-distributing enterprise” was a
privilege reserved only for complicit coactors and, thus,
“potently indicative of his involvement in the [drug] opera-
tion,” but also cited (1) the defendant’s actual possession
of a key to the apartment, (2) the recovery of his iden-
tification card from a closet, and (3) an inference that
he had participated in a last-ditch drug disposal effort
as police attempted to enter the apartment, evidenced by
the finding on his person of a small amount of heroin and
money likely destined for a running garbage disposal.
Staten, 581 F.2d at 885-86 & n.67. In holding that the
defendant was in constructive possession of all the drugs
recovered from the apartment, the D.C. Circuit opined
that while mere presence, proximity, or association are
insufficient in and of themselves to establish guilt, they
“may establish a prima facie case of drug-possession when
colored by evidence linking the accused to an ongoing
criminal operation.” Id. at 885. Examining a number of
cases addressing the mere-presence doctrine, the Staten
court noted that this “link” between presence and par-
ticipation had been established elsewhere by evidence
of flight or attempted flight, destruction of evidence, the
12                                   Nos. 02-1320 & 02-1523

giving of incriminating statements or inconsistent tes-
timony, or the recovery of the defendant’s personal items
from the premises. Id. at 885 & n.60; see also United States
v. Ratcliffe, 550 F.2d 431, 434 (9th Cir. 1976) (“[W]hile
mere proximity to illegal drugs, mere presence on the
property where they are located, or mere association,
without more, with persons who do control them is insuffi-
cient to support a finding of possession, . . . such proximity,
presence, or association is sufficient when accompanied
with testimony connecting the defendant with the in-
criminating surrounding circumstances.” (citations omit-
ted)). Thus, McMurtry argues, these cases cannot be read
to have held the mere-presence doctrine inapplicable
based solely on the duration of the defendant’s presence
and the openness of the criminal conduct.
   Correct as he may be in arguing that the length of
presence coupled with the openness of the illicit conduct
may not, in and of itself, be sufficient to defeat the mere-
presence doctrine, what McMurtry ignores is that here,
as in Batista-Polanco and Staten, there are at least two
additional factors that—when viewed in the total context
of his presence and in the light most favorable to the
government—further support the jury’s verdict. First,
McMurtry fled from police. Upon the DEA agents’ an-
nounced entry, he and his codefendant Starks retreated
to a back bedroom and hid in a closet (notably, that clos-
et contained one of the three loaded handguns found in
the house). “From the very infancy of criminal litiga-
tion, juries have been permitted to consider flight as
evidence of consciousness of guilt and thus of guilt itself.”
United States v. Harley, 682 F.2d 398, 401 (2d Cir. 1982)
(quotation omitted). Second, police recovered McMurtry’s
license plates from the house. We have previously recog-
nized that the recovery of items belonging to the defen-
dant can establish the appropriate nexus between the
defendant and the illicit conduct and refute the claim of
Nos. 02-1320 & 02-1523                                   13

mere presence. United States v. Kitchen, 57 F.3d 516, 519-
21 (7th Cir. 1995).
  Thus, the totality of the circumstantial evidence sur-
rounding McMurtry’s arrest was sufficient to refute his
claims of mere presence and provided a rational basis
upon which a jury could find guilt beyond a reasonable
doubt. No case cited by McMurtry requires us to find
otherwise. For instance, he relies on our application of
the mere-presence doctrine in United States v. DiNovo, in
which we reversed the conviction of a wife whose hus-
band distributed heroin from a trailer where, at best,
the two of them lived. 523 F.2d 197, 201-02 (7th Cir.
1975). In evaluating the evidence against the wife, we
expressly noted that she was not discovered in the im-
mediate area of unconcealed narcotics, and that the gov-
ernment must therefore justify her constructive posses-
sion by establishing her possessory interest in the trailer.
Id. Unlike DiNovo, the government here does not argue,
nor do we base our holding upon, McMurtry’s ownership
of the property in which the contraband was found. Thus,
the evaluation of whether the evidence in DiNovo was
sufficient to establish the defendant’s possessory interest
in the trailer—and therefore, over the concealed drugs
found in it—is irrelevant here.
  Much to the same effect is United States v. Windom, also
cited by McMurtry, in which we held that the defen-
dant’s possession of a marked bill previously used in a
controlled drug purchase was insufficient evidence to
establish his constructive possession of a heroin-filled
backpack recovered during a subsequent search of a house
in which we was present. 19 F.3d 1190, 1200-01 (7th Cir.
1994). In that case, our discussion focused on the govern-
ment’s failure to establish any link between the posses-
sion of the marked bill and the concealed drugs recovered
from the backpack. Id. There was no evidence about how
Windom came to be in possession of the marked bill (he,
14                                Nos. 02-1320 & 02-1523

apparently, was not the observed seller of the drugs). Nor
was there any evidence that the drugs purchased in the
controlled buy had come from those later recovered in the
backpack. Thus, we held his conviction could not stand. Id.
Notably, there was simply no evidence that Windom knew
about the presence of the concealed drugs recovered in the
backpack. Conversely, Windom asserted no sufficiency-of-
evidence claim on his conviction for a separate count of
possession of cocaine based upon a previous search of
the same premises where Windom was seen exiting a
room in which drugs and drug paraphernalia were in open
view. Id. at 1193, 1201.
  The mere-presence doctrine means just what it says—
presence and nothing more. That is not the case here:
McMurtry’s presence was extended; the criminal conduct
was conspicuous, ongoing, and occurring in a location
exclusively devoted to that criminal enterprise; testimony
indicated it was unreasonable in those circumstances to
expect individuals engaged in that criminal enterprise
to accept social visits; McMurtry fled from police; and
his license plates were recovered from the premises.
Although each of these factors when viewed individually
may be insufficient to refute the mere-presence doc-
trine, when considered in their totality and in the light
most favorable to the government we find they pro-
vided sufficient basis for the jury to conclude that Mc-
Murtry possessed the “recognized authority in his crim-
inal milieu” to exert dominion and control over the drugs
and distinguish him from the “ordinary bystander” caught
in the wrong place at the wrong time.


 B. Firearm Enhancements
  Both McMurtry and Starks appeal the district court’s
application of a two-level sentence enhancement for posses-
sion of a firearm during the commission of a drug-related
offense arguing that neither had knowledge of the guns
Nos. 02-1320 & 02-1523                                    15

found in the apartment. Starks objected to the enhance-
ment at sentencing, preserving the issue for appeal. Thus,
in Starks’s case, we review the district court’s factual
determination in applying the enhancement under the
clearly erroneous standard and will overturn that deter-
mination only if “after considering all the evidence, [we
are] left with the definite and firm conviction that a
mistake has been committed.” United States v. Messino, 55
F.3d 1241, 1247 (7th Cir. 1995) (quotations omitted). Unlike
Starks, McMurtry did not object to the enhancement at
his sentencing hearing and has thus forfeited this issue
on appeal. As such, we could only overturn McMurtry’s
enhancement if the district court committed a plain error
that, if allowed to stand, would substantially impair the
fairness and integrity of the judicial process. United States
v. Noble, 246 F.3d 946, 955 (7th Cir. 2001). Since we hold
that the district court did not clearly err in applying the
enhancement as to Starks, we need not address whether
the asserted error could withstand McMurtry’s higher
plain-error scrutiny.
  The U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
provides, “[i]f a dangerous weapon (including a firearm) was
possessed, increase by 2 levels.” U.S.S.G. § 2D1.1(b)(1)
(2002). The commentary to this section states that “[t]he
adjustment should be applied if the weapon was present,
unless it is clearly improbable that the weapon was con-
nected with the offense.” Id. § 2D1.1(b)(1) cmt. n. 3. The
enhancement accounts for the increased danger to law
enforcement presented when drug dealers and traffickers
arm themselves. United States v. Cashman, 216 F.3d 582,
587 (7th Cir. 2000).
   Under § 2D1.1(b)(1), the government must first estab-
lish by a preponderance of the evidence that the defen-
dant possessed a weapon in a place where drugs were
present, before the burden of persuasion shifts to the
defendant to demonstrate that it was clearly improbable
16                                Nos. 02-1320 & 02-1523

that the weapon was connected with the drug offense.
United States v. Grimm, 170 F.3d 760, 767 (7th Cir. 1999).
The government may meet its burden by showing actual
or constructive possession. See United States v. Wetwat-
tana, 94 F.3d 280, 283 (7th Cir. 1996). Possession of an
object, whether actual or constructive, exists when a per-
son exercises control over the object. Id. at 283-84 & n.4
(citing United States v. Garrett, 903 F.2d 1105, 1110 (7th
Cir. 1990)). We have found that a defendant exercised
control over guns—and therefore possessed them for pur-
poses of § 2D1.1(b)(1)—when the defendant was with-
in arm’s reach of those guns at the time of arrest. See id.
at 284 & nn.4-5 (finding defendant exercised control
over and therefore possessed firearm contained in tissue
box found sitting next to him in back seat of car; refusing
to reach the issue of whether that control was indicative
of actual or constructive possession).
  Reviewing the evidence in this case, we are not con-
vinced that the district court erred in finding that Starks
and McMurtry possessed a firearm at the time of their
arrest. First, we find there was sufficient circumstan-
tial evidence to refute Starks’s claim that he didn’t know
there were guns in the house. As discussed above, this
was an active crack house with a significant amount of
crack cocaine present. Agent Mascari testified that it was
common for drug dealers to fortify crack houses with
weapons in order to protect the drugs and drug proceeds
from robbery. Indeed, Starks admitted at his sentenc-
ing hearing that he feared being robbed while working
at the house that day. And even if all three guns found
at the house were concealed, agents recovered multiple
boxes of ammunition sitting in plain view of anyone in
the house. It was reasonable for the district court to con-
clude from these facts that the defendants were aware
of the presence of guns in the house:
     [W]e know that he was aware of the bullets. They
     were clearly visible. And anybody who sees bullets in
Nos. 02-1320 & 02-1523                                          17

    several places in an apartment that is not really a
    place where anyone lives or has personal effects[,] and
    anyone who is in that apartment with the drugs that
    Mr. McMurtry and Mr. Starks had[,] certainly had to
    be aware that guns were in or about the premises.
(R. 47 at 15:7-13.)
  Second, both Starks and McMurtry ran to and were
found hiding in a closet that housed a loaded firearm. That
gun was recovered from a lone shoebox on the closet’s
top shelf—an area within reach of the defendants. As
in Wetwattana, the fact that the weapon was found inside
the shoebox is immaterial since there was “no evidence . . .
that [the defendants were] unable to open the box and
thereby immediately access the gun.” Wetwattana, 94 F.3d
at 284 n.5. Because the circumstantial evidence was
sufficient to establish that both defendants knew about
the presence of guns in the house and because those
defendants exhibited control over one of those guns by
running to and being found within reach of it at the time
of their arrest, the district court did not clearly err in
determining that they possessed a weapon for purposes of
§ 2D1.1(b)(1).2


2
  We pause for a moment to distinguish our recent decision in
United States v. Harris, in which we held that the defendant’s
proximity to firearms during the course of a drug conspiracy was
insufficient to support a § 2D1.1(b)(1) sentence enhancement
absent evidence that the defendant had demonstrated ownership,
authority, dominion, or control over at least one of the caches
of weapons. 230 F.3d 1054, 1057 (7th Cir. 2000), cert. denied,
532 U.S. 988 (2001). In Harris, there was simply no evidence,
only the unsupported argument of the government, that the de-
fendant ever exhibited control over any of the weapons caches
found to be present during the course of the conspiracy. Id. (citing
Windom, 19 F.3d at 1200-01). Here, we have circumstantial
evidence demonstrating control: Starks and McMurtry ran to
                                                     (continued...)
18                                   Nos. 02-1320 & 02-1523

  Once the government established that the defendants
were in possession of weapons, the burden shifted to
Starks to show that the weapons were not clearly con-
nected to the offense. This he failed to do. The district
court correctly inferred from the close proximity of the
guns to the drugs recovered from the house that they
were connected to the offense. United States v. Zehm, 217
F.3d 506, 517 (7th Cir. 2000); Grimm, 170 F.3d at 767
(“Guns found in close proximity to illegal drugs are pre-
sumptively considered to have been used in connection
with the drug-trafficking offense.”). We therefore find no
clear error in the gun-possession enhancement and re-
iterate that we also find no plain error as to McMurtry’s
claim.


                     III. CONCLUSION
  For the foregoing reasons, we affirm McMurtry’s con-
viction and both the defendants’ sentences.

A true Copy:
       Teste:
                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit


2
  (...continued)
an armed location in the house, where they were found within
reach of a loaded gun. As in Wetwattana, this evidence, coupled
with the circumstantial evidence establishing that the defen-
dants were aware of the presence of handguns in the apartment,
is sufficient to support the district court’s determination that
defendants were in possession of a weapon at the time of their
arrest.


                    USCA-02-C-0072—11-4-02